:
UNITED STATES DISTRICT COURT li
SOUTHERN DISTRICT OF NEW YORK

 

ee
United States of America, Pb ¥ os

—-V~

15 CR 00095-51 (AJN)
Dante Stephens,

ORDER
Defendant.

 

 

ALISON J. NATHAN, District Judge:

The VOSR Presentment, Arraignment, and Initial Conference in this case scheduled for
tomorrow, December 3, 2019 at 10 am will take place in Courtroom 11B at The Daniel Patrick

Moynihan Courthouse located at 500 Pearl Street rather than Courtroom 906 at 40 Foley Square.

SO ORDERED.

Dated: Dec 2, 2019
New York, New York

 
 

\

ALISON J. NATHAN
United States District Judge

 

 
